DETAILED ACTION
1.          Claims 1-11 and 22-30 have been examined and are pending.

Response to Arguments
2.         Applicant's arguments filed 7/30/2021 with respect to the rejections of claims 1, 6-11, 22, 23, and 28-30 as being anticipated by Rahman under 35 USC §102 (a)(2) have been fully considered but they are not persuasive. The following addresses each of Applicant’s concerns.
     a) Applicant contends, with respect to claim 1, “Rahman does not teach or suggest limitations of ‘the first precoding matrix W1 consisting of beam groups for a plurality of antenna groups of an antenna array’ and ‘the second preceding matrix W2 comprising a beam selection section for selecting beams from the beam groups for each antenna group and a phase adjustment section for adjusting phases among the plurality of antenna groups’.” (See Remarks, page 15; emphasis, Applicant). Applicant alleges Rahman does not provide sufficient evidence that explicitly discloses “beam grouping” and “antenna grouping”. (See Remarks, also page 15).
     In response, Examiner contends that Rahman does at least suggests “beam grouping” and “antenna grouping”. The portions of Rahman cited to disclose these groupings include Figure 9 with [0136-0137], [0145-0146], [0150-0158] and Figures 10-11 with [0167-0170] (see Rejection, mailing date 5/03/2021, pages 3-4). Applicant only refers to a singular paragraph, paragraph [0152], as allegedly being deficient in scope, such that “co-phasing is applied to different antennae with different polarity, rather than to different antenna groups within one antenna having the same polarity, as limited in the claimed invention” (See Remarks, page 16; emphasis, Applicant). Claim 1 does not recite different antenna groups of one antenna having a same polarity. Polarity is not a parameter to delineate different antenna groups. In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., polarity conditions of antenna groups) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Rahman discloses beam grouping having antenna grouping in at least [0155].
     b) Applicant contends “Independent claims 9, 22, 23 each includes similar features, and are allowable for at least similar reasons, as claim 1. Dependent claims 2-8, 10-11, 24-30 depend from one of independent claims 1, 9, 22, 23 and are therefore allowable for at least the same reasons as the respective independent claim.” (See Remarks, page 17). Examine respectfully disagrees at least for the reasons outlined above with respect to claim 1.

Examiner respectfully maintains the rejections.

Claim Rejections - 35 USC § 102
3.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
4.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.          Claims 1, 6-11, 22, 23, and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2016/0323022 A1 to Rahman et al. (hereinafter “Rahman”).
            Regarding Claim 1, Rahman discloses a Channel State Information (CSI) feedback method, comprising:
     determining a first precoding matrix W1 in a set of first precoding matrices (Rahman: Figures 10 and 11 with [0167-0170] – corresponds to W1 precoding matrix. See also [0136-0137].), and determining a first precoding matrix index value corresponding to the first precoding matrix W1 (Rahman: [0146-0147] – corresponds to PMI per W1 and W2.), the first precoding matrix W1 consisting of beam groups for a plurality of antenna groups of an antenna array (Rahman: Figure 9 with [0136-0137] – groups of antennas of an array are indexed. See also [0145-0146] – when PMI reporting is enabled, UE reports a two component PMI comprising W1 and W2. See also [0150-0158]. See also Figures 10 and 11 with [0167-0170].);
determining a second precoding matrix W2 in a set of second precoding matrices (Rahman: Figures 10 and 11 with [0167-0170] – corresponds to W2 precoding matrix. See also [0136-0137].), and determining a second precoding matrix index value corresponding to the second precoding matrix W2 (Rahman: [0146-0147] – corresponds to PMI per W1 and W2.), the second precoding matrix W2 comprising a beam selection section for selecting beams from the beam groups for each antenna group (Rahman: Figure 9 with [0136-0137] – groups of antennas of an array are indexed. See also [0145-0146] – when PMI reporting is enabled, UE reports a two component PMI comprising W1 and W2. See also [0150-0158]. See also Figures 10 and 11 with [0167-0170].) and a phase adjustment section for adjusting phases among the plurality of antenna groups (Rahman: [0121-0126], [0146-0147], [0175-0176], [0240-0241], and [0329-0331] – corresponds to a co-phase (adjustment) at W2 for the group of antennas.); and
     feeding back the first precoding matrix index value and the second precoding matrix index value to an access device (Rahman: [0120-0127] and [0140-0147] – UE reports PMI per W1 and W2.), selecting, by the access device, corresponding precoding matrices from the set of first precoding matrices and the set of second precoding matrix in accordance with the first preceding matrix index value and the second precoding matrix index value (Rahman: [0174-0178], [0181], [0217-0220], and [0239-0230] – description includes the CQI/PMI/RI feedback from UE to construct precoding matrices as per W1 and W2 at base station/eNB/access point. See also [0235].), and implementing calculation on the selected precoding matrices to obtain a precoding matrix W for data transmission (Rahman: [0247-0257] – a precoding matrix W is constructed from W1 and W2 as W = W1W2.).
            Regarding Claim 6, Rahman discloses the CSI feedback method according to claim 1, further comprising:
     acquiring a channel measurement result, and determining codebook parameters of a codebook in accordance with the channel measurement result (Rahman: [0146-0150] and [0179-0181] – corresponds to CSI-RS measurements reported by UE for PMI in a pair of W1 and W2 that form a codebook.), a set of the first precoding matrices W1 forming a first codebook (Rahman: [0146-0147] – corresponds to PMI per W1 and W2, wherein both W1 and W2 are precoders for first and second codebook.), a set of the second precoding matrices W2 forming a second codebook (Rahman: [0146-0147] – corresponds to PMI per W1 and W2, wherein both W1 and W2 are precoders for first and second codebook.), a set of the precoding matrices for data transmission acquired after the calculation forming the codebook (Rahman: [0247-0257] – a precoding matrix W is constructed from W1 and W2 as W = W1W2.); and
     feeding back the codebook parameters to the access device (Rahman: [0146-0147], [0173-0176] – corresponds to feeding back codebook information related to W1 and W2.), or determining one or more parameters corresponding to the codebook parameters in accordance with a predetermined mapping relationship between the codebook parameters and the one or more parameters and feeding back the one or more parameters to the access device (Rahman: [0177-0179] – corresponds 
             Regarding Claim 7, Rahman discloses the CSI feedback method according to claim 1, further comprising:
     receiving one or more parameters from the access device (Rahman: [0177-0179] – corresponds to UE receiving information elements in RRC signaling.); and 
     determining codebook parameters corresponding to the one or more parameters in accordance with a predetermined mapping relationship between the codebook parameters and the one or more parameters, or receiving all the codebook parameters from the access device (Rahman: [0177-0179] – corresponds to one or more codebook parameters being fed back from the UE, the codebook parameters including beam group information mapped to PMI.).
            Regarding Claim 8, Rahman discloses the CSI feedback method according to claim 6, wherein the codebook parameters comprise one or more of the quantities: quantity M of the antenna groups of the antenna array (Rahman: [0258-0260] – suggested by an indication of a number of beams per beam group.), a grouping mode of the antenna groups of the antenna array (Rahman: [0258-0260] and [0274-0275] – interpreted to correspond to a mapping of antenna ports and an oversampling factor.), the quantity N1, of the antenna elements in each antenna group (Rahman: [0255-0260] – corresponds to N1 and/or N2 as a number of antenna ports in a group.), the quantity of rows and columns of the antenna elements in each antenna group (Rahman: [0248-0260] – corresponds to a number of ports per dimension, the dimensions including a plurality of rows and columns.), a sampling rate of the beams in the precoding matrix (Rahman: [0258-0260] – corresponds to oversampling rates.), and a constitution mode of the beam groups for each antenna group in W1 (Rahman: [0258-0260] – corresponds to beam group spacing and beam spacing, or configuration.).

            Claims 9-11, directed to a method embodiment, recites similar features as claims 1 and 8 and are therefore rejected upon the same grounds as claims 1 and 8. Please see above rejections of claims 1 and 8.
            Claims 22 and 23, directed to apparatus embodiments of claims 1 and 9, respectively, and are therefore rejected upon the same grounds as claims 1 and 9. Please see above rejections of claims 1 and 9. Rahman further discloses the apparatuses comprising processor, transceiver, and memory in at least Figures 3A and 3B, respectively.
            Claims 28-30, dependent upon claim 24, recite similar features as claims 6-8, respectively, and are therefore rejected upon the same grounds as claims 6-8. Please see above rejections of claims 6-8.

Allowable Subject Matter
6.          Claims 2-5 and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        September 13, 2021